The Honorable Randy Rankin State Representative 944 Grand Lake Loop Eudora, AR 71640
Dear Representative Rankin:
I am writing in response to your request for an opinion on the following matter:
Is it legal for a church to display campaign signs on church property?
RESPONSE
In my opinion, there does not appear to be any state law that would restrict the action you describe, but I recommend contacting the Federal Internal Revenue Service, Tax-Exempt and Governmental Entities Division at 1-877-829-5500 concerning potential federal repercussions.
Displaying a campaign sign is an exercise of political speech. See, e.g.City of Ladue v. Gilleo, 512 U.S. 43 (1994). Political speech is protected under the free speech guarantees of both the Arkansas Constitution, Art. 2, § 6, and the First Amendment to the United State's Constitution. I have not found any State law in my research that would impede such a display.1
Your question, however, raises additional issues that are outside the scope of matters upon which the Attorney General may offer a formal opinion. The Attorney General is prohibited from engaging in the private practice of law. A.C.A. § 25-16-701 (Repl. 2002). Questions may arise concerning the extent to which a church, if it recognized as a tax-exempt organization by the Internal Revenue Service, may engage in political speech and retain its tax-exempt status. Because these questions require the interpretation of federal tax laws and regulations, they are more appropriately addressed to the Internal Revenue Service. A state Attorney General's analysis and interpretation of the applicable federal law and regulations will be less significant legally than the analysis and advice of the federal entities that have the authority to enforce those laws and regulations. For this reason, this office has traditionally deferred to the federal authorities on such matters. See, e.g. Op. Att'y Gen.2003-094.
I recommend contacting the Internal Revenue Service, Tax-Exempt and Government Entities Division at 1-877-829-5500 for any questions concerning federal laws and repercussions that would impact this decision.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JMD/cyh
1 You do not specify in your request for an opinion whether this church is a polling site for elections. If the church were a polling site, it would likely be illegal electioneering if a political campaign sign were placed on the church's property or within 100 feet of the polling location on election day or during early voting. See, e.g. Op. Att'y Gen. 93-306 and A.C.A. § 7-1-103(9) (Supp. 2003).